351 S.W.3d 274 (2011)
Ronald MORRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73244.
Missouri Court of Appeals, Western District.
November 1, 2011.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Ronald R. Morris appeals the motion court's denial, after an evidentiary hearing, of his Rule 24.035 motion to vacate, set aside, or correct judgment and sentence. He alleges two points of motion court error. We affirm. Rule 84.16(b).